Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 2-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 8: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receiving a time-ordered series of historical events with associated characteristics, constructing a Petri-net model for the series of historical events wherein nodes of the Petri-net model correspond to the historical events, the characteristics are identified as pre-conditions or post- conditions by directed arcs toward or away from a given node, and nodes are separated by transitions, generating a state space representation of the series Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1 and 15.  Furthermore, the dependent claims 2-3, 5-10, 12-17, and 19-20 do not resolve the issues raised in the independent claim 8.  .  
Claim 2 recites generating a current pattern image for the series of current events, wherein the pattern library includes multiple historical pattern images each having an associated risk score and is used to train a cognitive system, the cognitive system provides a current risk score based on risk scores associated with one or more likely matches from the pattern library to the current pattern image, and the series of current events is determined to be potentially supra.
Claim 3 recites wherein the characteristics include at least a time, a location, an entity, and an amount.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites establishing an aggregator layer based on an aggregator associated with one of the characteristics, wherein the pattern image for the series of historical events is created from both the event pattern layer and the aggregator layer.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the aggregator is selected from the group consisting of a customer, a geography, and an account.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites performing an action in response to establishing that the series of current events is potentially fraudulent, the action selected from a group consisting of a notification, a denial, and a challenge.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites wherein said program instructions further generate a current pattern image for the of current events, the pattern library includes Page 5 of 16Docket No. P201705464AUS01 Application No. 15/971,960 multiple historical pattern images each having an associated risk score and is used to train a cognitive system, the cognitive system provides a current risk score based on risk scores associated with one or more likely matches from the pattern library to the current pattern image, and the series of current events is supra.
Claim 10 recites wherein the characteristics include at least a time, a location, an entity, and an amount.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 12 recites wherein said program instructions further establish an aggregator layer based on an aggregator associated with one of the characteristics, and the pattern image for the series of historical events is created from both the event pattern layer and the aggregator layer.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 13 recites wherein the aggregator is selected from the group consisting of a customer, a geography, and an account.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 14 recites wherein said program instructions further perform an action in response to establishing that the series of current events is potentially fraudulent, the action selected from a group consisting of a notification, a denial, and a challenge.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 16 recites wherein said program instructions further generate a current pattern image for the series of current events, the pattern library includes multiple historical pattern images each having an associated risk score and is used to train a cognitive system, the cognitive system provides a current risk score based on risk scores associated with one or more likely supra.
Claim 17 recites wherein the characteristics include at least a time, a location, an entity, and an amount.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 19 recites wherein said program instructions further establish an aggregator layer based on an aggregator associated with one of the characteristics, and the pattern image for the series of historical events is created from both the event pattern layer and the aggregator layer.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Claim 20 recites wherein the aggregator is selected from the group consisting of a customer, a geography, and an account.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. 
Examiner acknowledges the request for the provisional double patenting with application 15971943, to be held in abeyance if allowable claims are indicated. 
Applicant notes that the claims do not recite a judicial exception.  Examiner disagrees.  The currently recited claims are capable of being performed in the human mind, as evidenced by pen and paper.  The courts consider a mental process (thinking) that "can be performed in the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
	Applicant also notes that the claims are not directed to a judicial exception Examiner disagrees. Unlike Banc, where the claims were focused on a specific improvement in how the computer functioned, the claim here merely uses the computer as a tool to perform the abstract concepts. Therefore, based on the similarity of the concept described in this claim to abstract idea identified by the courts, claim 1 is directed to an abstract idea (Step 2A: Yes).  The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. The Federal Circuit cautioned against describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention.  
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an 
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract. Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are  not inherently abstract.
In the instant claims, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Lastly, the claims do not provide an inventive concept.  As discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  Even when viewed as whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691